CLOPTON, J.
The act of the legislature, under which the proceedings were had, provides that whenever any ten freeholders petition in writing the Court of County Bevenue, stating that they desire an order to be made establishing a district, wherein stock shall not be allowed to run at large; that they are residents of the district, fully describing it; and such petition is filed with the judge of probate at least thirty days before the next term of the court, and notices of the application are posted at the court-house,.and at three public places in the district, and once in a newspaper, if one is published in the county, the court must hear the petition, and any persons opposed to it, and make an order granting or dismissing such petition, in whole or in part. — Acts, 1880-1, p. 163. The peti*290tion is in writing, and signed by more than ten freeholders-It avers substantially all the jurisdictional facts, and was filed with the judge of probate thirty days before the.next term of the court. Notices of the application were posted at the courthouse, at five public places in the district described, and published once in a newspaper. The petition is sufficient to. put the jurisdiction of the court into exercise; the notices given were substantially such as required ; the proceedings appear to be regular; and the order conforms to the requirements of the statute.
No mode of review having been specially provided, certiorari is the proper remedy. The office of a certiorari, at common law, extends to questions of jurisdiction, and of the regularity of the proceedings. Only errors of law apparent on an inspection of the record will be corrected. Neither conclusions of facts, nor the manner in which discretion has been exercised, will be reviewed, jurisdiction having attached. A judgment quashing or affirming the proceedings is the only judgment which can be rendered on review. — Town of Camden v. Bloch, 65 Ala. 236; McAllilley v. Horton, 75 Ala. 491.
While counties are declared by statute to be bodies corporate, they are, more strictly speaking, political or civil divisions, created and organized to aid in the administration of the State government — governmental or auxiliary agencies. They are created for the convenience, interests and benefit of the people residing in the territorial limits; and powers of local government are entrusted to the local authorities on the supposition that they possess more available means and opportunities to ascertain the needs and wishes of the people in respect to local matters, and are better qualified to determine what local regulations are important and contributive to their convenience and well being. From the origin of the government counties have been organized and existed; and the entrusting to their local authorities quasi legislative powers and functions has never been considered as violative of the maxim that legislative power can not be delegated. Such conferred powers are the powers of the State, and are conferred for the purposes of local and political organization. The Court of County Revenue is the authority that acts for and exercises the powers of Dallas county; and conceding that the power conferred by the act is quasi legislative, it constitutes no valid objection to its constitutionality. — Askew v. Hale county, 54 Ala. 639; Cooley Con. Lim., 140.
Certiorari refused.